Citation Nr: 1138362	
Decision Date: 10/14/11    Archive Date: 10/19/11

DOCKET NO.  08-25 517	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the Republic of the Philippines


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus.

2.  Entitlement to service connection for diabetic nephropathy.

3.  Entitlement to service connection for diabetic retinopathy.

4.  Entitlement to service connection for status post amputation of the left foot. 

5.  Entitlement to service connection for coronary artery disease/hypertensive cardiovascular disease.

6.  Entitlement to service connection for bilateral deep venous insufficiency.


ATTORNEY FOR THE BOARD

C. Lawson, Counsel
INTRODUCTION

The Veteran served on active duty from June 1962 to September 1982.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an October 2009 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA).  A notice of disagreement was received in January 2010, a statement of the case was issued in July 2010, and a substantive appeal was received in September 2010.

The issues of service connection for coronary artery disease/hypertensive cardiovascular disease and bilateral venous insufficiency are being remanded to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran when further action on his part is required.


FINDINGS OF FACT

1.  The Veteran's current diabetes mellitus was not manifest in service or to a degree of 10 percent within one year of separation and is unrelated to service.  

2.  His diabetic nephropathy, diabetic retinopathy, and left foot amputation have been attributed to his diabetes mellitus.

3.  The Veteran did not set foot within the land borders of the Republic of Vietnam during his Vietnam Era service and was not otherwise exposed to Agent Orange during service.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for diabetes mellitus are not met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 1137 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2011).

2.  The criteria for service connection for diabetic nephropathy on a direct or secondary basis are not met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 1137 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2011).

3.  The criteria for service connection for diabetic retinopathy on a direct or secondary basis are not met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 1137 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2011).

4.  The criteria for service connection for status post left foot amputation on a direct or secondary basis are not met. 38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 1137 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

Upon receipt of a complete or substantially complete application, VA must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 U.S.C.A. § 5103(a).

The notice requirements apply to all five elements of a service connection claim: 1) Veteran status; 2) existence of a disability; (3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The notice must be provided to a claimant before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The notice requirements may be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

The RO provided the Veteran pre-adjudication notice by letters dated in November 2007, June 2009, and April 2010.  The notification substantially complied with the requirements of Quartuccio v. Principi, 16 Vet. App. 183 (2002), identifying the evidence necessary to substantiate a claim and the relative duties of VA and the claimant to obtain evidence; and Pelegrini v. Principi, 18 Vet. App. 112 (2004).

VA also has a duty to assist a claimant under the VCAA.  VA has obtained service treatment records; assisted the Veteran in obtaining evidence; and afforded the Veteran the opportunity to give testimony before the Board.  All known, identified, and available records relevant to the issues on appeal have been obtained and associated with the Veteran's claims file; and the Veteran has not contended otherwise.  VA requested information from the Veteran which might have been used to establish that he set foot on land in Vietnam during the Vietnam Era, but the Veteran did not provide sufficient specific information for a meaningful inquiry to be made to the service department regarding that likelihood.  

VA has substantially complied with the notice and assistance requirements and the Veteran is not prejudiced by a decision on the claim at this time.

In general, service connection will be granted for disability resulting from injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Certain chronic diseases may be presumed to have been incurred in service, although not otherwise established as such, if manifested to a degree of ten percent or more within one year in most cases of the date of separation from service.  38 U.S.C.A. § 1112(a)(1); 38 C.F.R. § 3.307(a)(3); see 38 U.S.C.A. § 1101(3) and 38 C.F.R. § 3.309(a).  This includes diabetes mellitus and cardiovascular renal disease.  38 C.F.R. § 3.309(a).  

Disability which is proximately due to or the result of a service-connected disease or injury shall be service connected.  38 C.F.R. § 3.310.  

However, the Veteran's diabetes mellitus was not manifest in service or manifest within one year of service separation.  The Veteran's service medical records contain no reference to it and he was normal on service discharge examination in August 1982.  The first indication of diabetes mellitus in medical records was in August 2006, when diabetic feet were reported.  His nephropathy, retinopathy, and left foot amputation are shown by medical records dated in August 2006, September 2007, and November 2008 to be due to his type 2 diabetes mellitus.  The Veteran indicated in May 2008 that he first detected diabetes mellitus in 1987, when he was bothered by tingling in the tips of his fingers and toes.  

Since the Veteran's diabetes mellitus was not manifest in service or to a degree of 10 percent within one year of service discharge, direct service connection or service connection under the one year presumption rule for diabetes mellitus is not warranted.  

The Veteran seeks service connection for diabetes mellitus and its complications mentioned above based on Agent Orange exposure.  He mainly asserts that he was in the coastal waters of the Republic of Vietnam during the Vietnam Era.  

VA currently recognizes that diabetes mellitus is associated with exposure to herbicides.  See 38 C.F.R. § 3.309(e).

Exposure to Agent Orange will be presumed when it is shown that there is service in the Republic of Vietnam between January 9, 1962 and May 7, 1975.  38 U.S.C.A. § 1116 (West 2002).  Service in the Republic of Vietnam includes service in the waters offshore and service in other locations if the conditions of service involved duty or visitation in the Republic of Vietnam.  38 C.F.R. § 3.307(a)(6)(iii).  In Haas v. Peake, 525 F. 3d 1168 (Fed. Cir 2008), cert. denied Haas v. Peake, cert. denied 129 S. Ct. 1002 (2009), the issue was whether it was necessary to set foot within the land borders of Vietnam during the operative period in order to enjoy the presumption of exposure to Agent Orange under 38 U.S.C.A. § 1116 and 38 C.F.R. § 3.307(a)(6)(iii).  The Federal Circuit decided that Veterans who served offshore of Vietnam could only enjoy the presumption of exposure to Agent Orange if they actually set foot within the land borders in Vietnam during the operative period.  Therefore, if and only if a Veteran set foot within the land borders in Vietnam during the operative period, he or she is be presumed to have been exposed to herbicide agents.  38 U.S.C.A. § 1116; 38 C.F.R. § 3.307(a)(6)(iii) (2010); Haas.  

If the Veteran can show that he set foot within the land borders in the Republic of Vietnam during his service in Vietnam, or was otherwise exposed to Agent Orange during service, he is entitled to the presumption of service connection for his diabetes mellitus and its complications based on Agent Orange exposure, under 38 U.S.C.A. § 1116 and 38 C.F.R. §§ 3.307, 3.309.  Unfortunately, the preponderance of the evidence indicates that the Veteran did not set foot on land in Vietnam during his Vietnam service and that he was not otherwise exposed to Agent Orange during service.  

The Veteran originally asserted in September 2007 merely that he served on ships anchored in the shores in Vietnam.  He mentioned his duty stations aboard ships in May 2008, making no mention of having set foot on land in Vietnam.  He mentioned in May 2008 that he had been on a ship which supplied ships that were operating around Vietnam, and that he had been anchored off the coast of Vietnam while on another ship.  He also mentioned going from aircraft carrier to aircraft carrier in the western Pacific via helicopter.  A letter written by a private physician on his behalf in December 2007 notes that the Veteran had advised of having been on several service ships that came close to the coast of Vietnam during the Vietnam War.  And in August 2008, the Veteran expressed his hope that his service aboard several ships that sailed near the coastal waters of Vietnam would result in a favorable determination.  

After he was told about the outcome of the Haas case in June 2009, and of its requirement that one must be physically present within the land borders of Vietnam during service, he mentioned in August 2009 that ships he had been on during the Vietnam War had entered "the combat zone."  

A January 2010 statement from the Veteran is the first mention of the Veteran having set foot on land in Vietnam during the Vietnam Era.  At that time, the Veteran indicated that sometime during the 1960's he had been on his way back from leave and stopped over at a Marine Base in Vietnam as he tried to catch a helicopter flight to take him to an aircraft carrier flagship.  He indicated that he had stayed at the base for many hours and had even dined in the chow hall there.  The RO asked him for more details in April 2010.  Specifically, he was asked for the name of the ship he was on, the name of the ship he was headed to when he made a stopover in Vietnam, and a 60-day time range.  The Veteran responded in July 2010 that he could not remember the name of the ship he had been on or was headed to when he stopped in Vietnam, and that he thought his stopover was in Chu Lai or Onthoi.  He did not provide any meaningful timeframe information.

Based on the evidence, the Board does not find the Veteran's contention that he set foot in Vietnam during the Vietnam Era to be credible.  At first, the Veteran only mentioned service on ships off shore of Vietnam, emphasizing only that he had sailed near the coastal waters of Vietnam in August 2008.  It was only after he was told that setting foot in Vietnam was needed for the presumption of service connection for diabetes mellitus based on Agent Orange exposure to apply, that he provided the story of having set foot in Vietnam on a stopover.  He has not been able to provide specifics regarding the alleged stopover, and has submitted no acceptable proof of it.  

The Board could accept his statement if it found it to be credible.  However, the Board finds it to lack credibility.  The Board feels that if he had set foot on land in Vietnam during the Vietnam Era, as he subsequently claimed, he would have mentioned it earlier and that he likely would have provided some additional information as to when and how it happened.  Unfortunately, service in the coastal waters of Vietnam is not in itself sufficient for the presumption of Agent Orange exposure to apply.  Haas.

The only other basis to grant the claim would be for the Veteran to show actual Agent Orange exposure in service.  He has asserted that he served on ships in the coastal waters of Vietnam, that wounded Marines from Chu Lai came aboard his ship in the Coastal waters, and that his command directed the launching of planes from aircraft carriers to bomb enemy positions in Vietnam.  However, he professes to no knowledge of Agent Orange at the time of his service and has not provided any evidence that he personally was exposed to Agent Orange during service.  He has not indicated that he was physically in contact with anything or anybody that likely had Agent Orange on them.  Accordingly, the Board finds the record to be without competent and credible evidence of actual Agent Orange exposure that would alternatively provide a basis to service connected the Veteran's disabilities.  

Since the preponderance of the evidence indicates that the Veteran did not set foot within the land borders in Vietnam, and was not otherwise exposed to Agent Orange, his diabetes mellitus and its complications are not entitled to the presumption of service incurrence based on Agent Orange exposure.  Haas; 38 C.F.R. §§ 3.307, 3.309, 3.310.  

The preponderance of the evidence is against the claims and there is no doubt to be resolved.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1991).


ORDER

Service connection for diabetes mellitus is denied.

Service connection for diabetic nephropathy is denied.

Service connection for diabetic retinopathy is denied.

Service connection for bilateral deep venous insufficiency is denied.

Service connection for status post left foot amputation is denied.




REMAND

The Veteran was found to have bradycardia on service discharge examination in August 1982.  As this is possible evidence of the claimed coronary artery disease/cardiovascular disease disorder and bilateral venous insufficiency during service, and such disorders are now shown, a VA examination is necessary.  McLenden v. Nicholson, 20 Vet. App. 79 (2006).

Accordingly, the case is REMANDED for the following actions:

1.  The RO should schedule the Veteran for an appropriate VA examination to address the nature and etiology of the Veteran's coronary artery disease/hypertensive cardiovascular disease and bilateral deep venous insufficiency disabilities.  The claims folder must be made available to and reviewed by the examiner in conjunction with the examination.  

Based upon the examination results and a review of the claims folder, the examiner should provide an opinion as to whether it is at least as likely as not (a 50 percent or more probability) that any current coronary artery disease/hypertensive cardiovascular disease or bilateral deep venous insufficiency disability had its onset during active service or is related to any in-service event, disease, or injury, including the bradycardia shown in August 1982.  The examiner should provide a rationale for the opinion.

2.  After completion of the above, the RO should review the expanded record and determine if service connection is warranted for the claimed disabilities.  The Veteran should be furnished a supplemental statement of the case addressing any issue which remains denied, and after he is afforded an opportunity to respond, the case should be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).




____________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


